                                                    Case 2:19-cv-02042-JCM-VCF Document 10 Filed 04/01/20 Page 1 of 3




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                              mk@kindlaw.com
                                         6
                                              Attorney for Plaintiff Abraham E. Rodriguez
                                         7
                                         8                     UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF NEVADA
                                         9
                                         10   Abraham E. Rodriguez,                         Case No.: 2:19-cv-02042-JCM-VCF
8860 South Maryland Parkway, Suite 106




                                         11                            Plaintiff,           Stipulation of dismissal with
                                         12         v.                                      prejudice
       Las Vegas, Nevada 89123
             KIND LAW




                                         13   Alcoa Billing Center,
                                         14
                                                                       Defendant.
                                         15
                                         16
                                         17         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Abraham E.
                                         18   Rodriguez and Alcoa Billing Center stipulate to dismiss this case with prejudice.
                                         19   ///
                                         20   ///
                                         21   ///
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                           —1—
                                                  Case 2:19-cv-02042-JCM-VCF Document 10 Filed 04/01/20 Page 2 of 3




                                         1         Each party will bear its own costs, disbursements, and attorney fees.
                                         2         DATED April 1, 2020.
                                         3
                                                   KIND LAW
                                         4
                                         5         /s/ Michael Kind
                                                   Michael Kind, Esq.
                                         6         8860 South Maryland Parkway, Suite 106
                                         7         Las Vegas, Nevada 89123
                                                   Attorney for Plaintiff Abraham E. Rodriguez
                                         8
                                         9         GORDON & REES

                                         10        /s/ Karen Kao
                                         11        Karen Kao, Esq.
                                                   Gordon & Rees, 300 S. 4th Street Suite 1550
                                         12        Las Vegas, Nevada 89101
                                         13        Attorney for Defendant Alcoa Billing Center
8860 South Maryland Parkway, Suite 106




                                         14
                                                                             IT IS SO ORDERED:
       Las Vegas, Nevada 89123




                                         15
             KIND LAW




                                         16                                  ____________________________________
                                         17                                  UNITES STATES DISTRICT JUDGE
                                                                                        April 3, 2020
                                         18                                  DATED:____________________________
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                         —2—
                                                   Case 2:19-cv-02042-JCM-VCF Document 10 Filed 04/01/20 Page 3 of 3




                                         1                                  Certificate of Service
                                         2          I hereby certify that on April 1, 2020, the foregoing Stipulation was filed and
                                         3    served by CM/ECF to all parties appearing in this case.
                                         4
                                         5                                            KIND LAW

                                         6                                            /s/ Michael Kind
                                         7                                            Michael Kind, Esq.

                                         8
                                         9
                                         10
                                         11
                                         12
                                         13
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15
             KIND LAW




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                           —3—
